Pee Cubiam.
The writ brings up an injunctive order of the Orange District Court, and incidentally the proceedings in the case of which that order was a step.
Plaintiffs recovered a judgment against one Levengard in the First District Court of Newark, issued execution, there was a levy on personalty, and the property was advertised for sale, when defendant began an attachment suit against plaintiffs, in the Orange court, and on his application that court made an order restraining the prosecutor and the officer holding the execution from proceeding thereon; and later on, refused, on application of the prosecutor, to vacate that restraint; whereupon this writ of certiorari was allowed.
The order in question will be set aside, with costs. Whatever may be the right of Beilig to attach the rights and credits of prosecutor, we are unable to see any jurisdiction in the Orange court to interfere with the execution of the process of a court of co-ordinate jurisdiction. Indeed, counsel for defendant admit this but say they have discontinued the attachment suit “without prejudice, however, to the right of the plaintiff [Beilig] to commence a new suit.” Notwithstanding this, we think prosecutor is entitled to the action of this court specifically vacating the injunctive order under review; and rule may therefore be entered overruling the same and setting it aside, with costs.